Citation Nr: 0528439	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  96-47 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches secondary 
to a service-connected scar of the right eye.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from January 1, 
1988 to June 16, 1988.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In December 1994 the veteran testified before an RO Hearing 
Officer in support of his appeal.  A transcript of that 
hearing is contained in the claims folder.  

The Board in October 1999 remanded these claims to the RO for 
certain development.  Other issues were resolved in a Board 
decision at that time.  In its October 1999 remand, the Board 
deferred consideration of the claim for secondary service 
connection for headaches, pending determination of the claim 
for service connection for PTSD, because the headache claim 
was inextricably intertwined with the PTSD claim.  The 
veteran had claimed entitlement to service connection for 
headaches as secondary to both PTSD (conditional upon service 
connection for PTSD being granted) and a service-connected 
scar of the right eye.  Since the Board by this decision 
denies entitlement to service connection for PTSD, the 
headaches claim may now be adjudicated, only as secondary to 
a service-connected scar of the right eye.  

By a June 2004 letter, the veteran's former representative 
informed that it was ceasing to represent the veteran.  In 
correspondence to the veteran in December 2004 and February 
2005, the RO afforded the veteran information concerning the 
availability of veterans' service organizations which could 
represent him and provide assistance in his appeal.  He was 
also provided a list of congressionally chartered national 
organizations representing veterans.  The veteran has not 
responded seeking assistance in obtaining a representative, 
and has not informed of his appointment of a new authorized 
representative.  Accordingly, he is representing himself in 
this appeal.  


FINDINGS OF FACT

1.  The veteran does not have PTSD due to a confirmed 
stressor in service.  

2.  The veteran's scar of the right eye does not cause or 
aggravate headaches.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1131, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 3.326 (2004).

2.  Headaches were not incurred due to and were not 
aggravated by a scar of the right eye.  38 U.S.C.A. §§ 1131, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 
3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled the VCAA requirements with regard to the claims 
on appeal, by issuance of VCAA letters and associated 
development letters to the veteran in February 2003, August 
2003, December 2004, and February 2005.  These letters 
appropriately notified the veteran what VA would do and what 
he must do in furtherance of his claims.  The letters also 
informed the veteran with specificity of corroboration of 
alleged stressors that would be required to support his PTSD 
claim, and the necessity of medical evidence causally linking 
his claimed headaches to a service-connected disability to 
support his headaches claim.  He was also asked to provide 
evidence he had supportive of these claims, and he was 
informed that it was ultimately his responsibility to see 
that evidence supportive of his claims is obtained.

The veteran was informed of development undertaken and 
evidence obtained in furtherance of his claims, including by 
supplemental statements of the case issued in April 2003 and 
April 2005.  The veteran submitted numerous statements 
supportive of his claims on appeal, and provided testimony in 
December 1994 before a Decision Review Officer.  There is no 
indication that the veteran was deprived of any opportunity 
to address his appeal issues.  
  
Pertinent VA and service medical records, as well as service 
personnel records are associated with the claims folders.  
The veteran's Social Security disability determination and 
underlying medical records have also been obtained and 
associated with the claims folders.  The veteran has not 
informed of additional pertinent records that have not been 
requested or obtained.  

The veteran has addressed the possibility of records of 
dishonorable discharge related to homosexual acts between two 
fellow soldiers.  In certain versions of his alleged 
stressor, these two soldiers sexually assaulted him.  
However, in light of the absence of other corroborating 
evidence, the lack of consistency in the veteran's own 
statements, and the contradictions, as discussed below, 
between the veteran's allegations and the service records 
obtained, the Board discerns there to be no reasonable 
possibility that evidence of dishonorable discharge due 
merely to homosexual acts (and not due to sexual assaults) on 
the part of fellow soldiers would further the veteran's 
claim, regardless of whether or not those soldiers assaulted 
the veteran.  Accordingly, no further efforts to obtain such 
records unrelated to the alleged assault need be obtained, 
including pursuant to the VCAA.  

VA has made efforts to obtain complete service medical 
records, including seeking to obtain records of psychiatric 
hospitalization and treatment at Fort Lee, Virginia, 
beginning in April 1988, including by Dr. Milliken, based on 
the veteran's contentions of two months of daily sessions 
with Dr. Milliken and psychiatric hospitalization at Fort 
Lee, Virginia.  However, despite appropriate requests, 
documentation of this psychiatric treatment at Fort Lee as 
described by the veteran has not been found.  The efforts to 
obtain such records are described below.  To the extent that 
these efforts have come up short of desired completeness and 
accuracy of the medical record, VA can only say that its 
duties are not limitless, do not exist in a vacuum and are 
not divorced from the veteran's own responsibilities to 
further his claim by providing accurate and honest assistance 
in obtaining correct medical records and information.  Hyson 
v. Brown, 5 Vet. App. 262 (1993).  In short, service 
psychiatric treatment records such as those described by 
veteran should have been included or at least noted in the 
veteran's service medical records as contained within the 
claims folder, but they were not, despite the apparent 
completeness (when viewed without consideration of the 
veteran's allegations) of the service medical records 
contained within the claims folder.  General Counseling 
records are contained among the veteran's service personnel 
records, and a psychiatric assessment by Dr. Milliken in May 
1988 is also contained in the claims folder.  

Absent evidence beyond the veteran's uncorroborated and self-
contradicted contentions concerning events in service, the 
Board finds that the there is no reasonable possibility that 
additional service medical records as described by the 
veteran exist and have not yet been obtained.  Hence, no 
further efforts at finding allegedly missing service medical 
records are necessary in this case.  

The Board in its October 1999 remand requested that the RO 
ask the veteran to supply additional evidence or information 
supportive of his claims.  The RO did so in an October 1999 
development letter, as well as by the above-noted subsequent 
VCAA letters and other development letters.  The veteran 
responded to the October 1999 development letter by informing 
that the alleged stressor occurred at Fort Lee, Virginia, 
while he was attached to Hotel Company.  RO development notes 
in August 2002 inform that the veteran's service personnel 
records were requested, and were received and associated with 
the claims folders in August 2002.  

Also pursuant to the October 1999 Board remand, the RO in 
August 2003, and again in November 2004, requested from 
appropriate Army sources any hospitalization or treatment 
records of the veteran at Fort Lee, Virginia, in March or 
April of 1988, including records of treatment by Dr. 
Milliken. The RO informed the veteran of these efforts by a 
November 2004 development letter.  A reply was received from 
Army sources at Fort Lee in November 2004, informing that 
there were no additional medical or psychiatric treatment 
records, with all records that would have existed already 
associated with his service medical records or retired to the 
National Personnel Records Center.  Hence, it appears that 
all service medical records are already among those 
associated with his claims folders.  By a December 2004 
letter the RO informed the veteran of this negative reply 
from Army sources at Fort Lee, and he was then again asked to 
submit any pertinent evidence he might have.  

Also in its October 1999 remand the Board asked the RO to 
seek other evidence supportive of the veteran's alleged 
stressor, including any pertinent military police (MP) 
records from Fort Lee, Virginia.  In the February 2003 
development letter to the veteran, the RO requested that the 
veteran provide additional information or evidence from any 
alternative sources supportive of his alleged sexual assault 
stressor occurring at Fort Lee.  The RO informed the veteran 
that this might include military police records.  The veteran 
did not reply to this request, and did not otherwise inform 
of the existence of any military police record or other 
information that would be pertinent to his PTSD claim.  

In light of the above-noted development, the Board is 
satisfied that all reasonable efforts were made to comply 
with the Board's October 1999 remand instructions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection Claims

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131.  

Service Connection for PTSD

VA regulations provide that service connection for PTSD 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ." 38 C.F.R. § 
3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the DSM-IV as the governing criteria for 
diagnosing PTSD.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident. 
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy. Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources. Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence. See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror. The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

The veteran has provided varying narratives of an alleged 
stressor reported to have occurred in April 1988.  The 
earliest version of the narrative, as recounted at a February 
1994 VA treatment, included the veteran passing out from 
drinking and a male friend performing a sexual act on him, 
causing him to awaken.  Later versions modified and then 
ultimately substantially changed this narrative.  In his most 
recent version, which he has reasonably consistently told 
since approximately September 1994, he claims to have been 
raped in service in April 1988 by a fellow soldier with the 
assistance of a drill sergeant.  Later iterations of this 
version of the stressor narrative include the veteran 
undergoing psychiatric hospitalization at Fort Lee following 
the incident, and daily treatment by a psychiatrist for two 
months following the incident.  As discussed below, evidence 
within the claims folder does not support, and tends to weigh 
against the veracity of any of these narratives. 

The service medical records include several treatments in 
April and May of 1988, primarily for complaints associated 
with allergies and sinus congestion.  At one medical 
treatment mid May, 1988, the veteran complained of being 
under a lot of pressure at his company, and stated that 
pressure caused him to break.  The veteran was then noted to 
have a rash on both arms.  Upon follow-up in June 1988, 
folliculitis was assessed.  In that May 1988 treatment record 
and follow-up, no psychiatric condition was assessed or 
treated.  

A medical problems list from service does document that the 
veteran contracted temporary or minor problems inclusive of 
sexually transmitted diseases in March 1988 and April 1988.  

A May 1988 report of psychiatric evaluation by Charles 
Milliken, M.D., a military psychiatrist, was prepared at the 
request of the veteran's Company.  Dr. Milliken noted that 
the veteran had been referred by his unit for not getting 
along with peers and alleged bed-wetting.  The psychiatrist 
noted that the veteran admitted that he had a problem with 
bed-wetting prior to service and that he accordingly lied on 
his service entrance examination to get into service.  The 
veteran's history of hospitalization in service from May 20 
to 23, 1988, following an overdose, was also noted.  The 
psychiatrist concluded that the veteran's behavior in service 
showed poor adaptation to service and a deliberate attempt to 
get out of service.  The psychiatrist diagnosed a mixed 
personality disorder with immature and anti-social traits.  

Service personnel records are also contained in the claims 
folder, and include numerous general counseling forms dated 
from April 1988 to June 1988, informing of the veteran's 
failure to report for formations, failure to be present as 
required, and other behaviors in violation of military 
requirements.  A number of the counseling forms note that the 
veteran was encouraged to seek assistance by appropriate 
channels for difficulties he might be having.  However, there 
is no indication that he sought such assistance.  On an April 
1988 general counseling form, the veteran reported that he 
had been told that soldiers bound for Germany didn't have to 
show up.  He then also expressed his dissatisfaction with 
being denied meals "too many times [...] for stupid 
reasons."  A May 1988 general counseling form informed that 
the veteran was absent from bed check at 2130 hours, and upon 
his return , he urinated on his bunk.  A June 1988 general 
counseling form informs that the veteran was being counseled 
for failing to adapt to the military, failing on three 
occasions to pass a Petroleum Supply Specialist course, and 
failing to be at his place of duty.  That report noted that 
the veteran had expressed his intent to do whatever it took 
to get out of the military.  The report concluded that 
attempts to rehabilitate the veteran had been unsuccessful.  
Receipt of a field grade Article 15 was also noted.  

Service personnel records inform that the veteran was 
separated from service in June 1988 based on his lacking the 
"maturity and judgment necessary to be a productive 
soldier," as stated on a Proposed Separation Action UP 
Chapter 11, Paragraph 11-3, AR 635-200, dated in June 1988.  
A further June 1988 report concerning the proposed separation 
informs that the veteran on three occasions failed the 
Petroleum Supply Specialist Course, that several attempts 
were made to rehabilitate the veteran, that he went on sick 
call 31 times to keep from attending training, that he 
attempted suicide because he did not want to remain in the 
military, and that his attitude was unlikely to change.  He 
was granted an uncharacterized separation from service in 
June 1988.  

Upon VA examination in August 1988, addressing a June 1988 
claim for entitlement to service connection for a nervous 
rash on his arms, the veteran reported having significant 
difficulty sleeping, frequently thinking about his two ex-
wives.  He reported having attempted suicide in service by 
overdosing on cough syrup.  However, he did not then report 
any incidents of rape in service.  The examiner found the 
veteran to be dysphoric with a significant amount of anxiety, 
and diagnosed dysthymic disorder and generalized anxiety 
disorder, as well as psychological factors affecting his 
physical condition.  

At a January 1989 VA mental health treatment, the veteran 
reported that he attempted suicide with cough syrup in 
service after his second wife left him.  He described that 
episode as a nervous breakdown.  In 1988 and 1989 VA 
treatment records, inclusive of detoxification treatments, 
the veteran complained of symptoms of anxiety and depression, 
but with no mention of any past rape incident.  

A February 1994 record of VA mental health clinic treatment 
records the earliest narrative of record of the veteran's 
alleged sexual assault.  The veteran reported that in the 
service he and a good male friend of several months had 
rented a hotel room with the intention of getting drunk there 
together with several female soldiers.  He reported that he 
had passed out and when he awoke his male friend was 
attempting to perform a sexual act with him.  He described 
this sexual encounter as unwelcome.  He added that the male 
friend was later dishonorably discharged from service 
apparently due to his sexual behavior.  

At a September 1994 VA psychiatric treatment evaluation, the 
veteran was noted to have changed his narrative regarding the 
reported unwanted sexual encounter in service.  In this 
version of events, he reported that another private and his 
drill sergeant raped him, and that this resulted in his 
having emotional problems and ultimately his premature 
discharge from service.  

The veteran submitted a personal statement in September 1994 
containing a third version of the alleged stressor in 
service.  In this scenario, he reported that he was awaked by 
a fellow soldier while he was asleep one night in his bunk, 
by the fellow soldier performing an unwanted sexual act on 
him and fondling him.  In a further statement submitted in 
September 1994, the veteran added that he was threatened by 
his drill sergeant when the rape occurred, and warned not to 
tell.  In this statement, the veteran added that the solder 
who allegedly raped him and the drill sergeant were 
discharged thereafter due to their having been discovered to 
be in a homosexual relationship.  He stated that he did not 
recall the name of the drill sergeant.  He added that he told 
a psychiatrist at Ft. Lee about the incident, but did not 
inform anyone else, informing that he saw that psychiatrist 
every day for approximately two months.  

At a January 1995 VA examination, the veteran contended that 
the rape occurred in April of 1988 at Fort Lee, Virginia, 
that he was thereafter found asleep on the bleachers in 30-
degree weather, and that he was then put in a mental ward, 
and he believed he saw a psychiatrist name Milliken.  This is 
consistent with his contentions in his notice of disagreement 
submitted in September 1994 (this notice of disagreement thus 
was the third of three version of the stressor submitted in 
September 1994.)
 
The Board notes that in September 1994 the veteran also 
presented a claim for service connection for legal blindness 
in the right eye that he alleged was not correctable and was 
not a refractive error.  However, as the RO pointed out in 
its September 1994 decision, an eye examination in November 
1992 found the veteran to have excellent vision, and a 
subsequent ophthalmology examination in September 1993 showed 
heterochromia and conjunctivitis, but no vision loss other 
than correctable refractive error.  

The veteran's credibility with his PTSD claim, like that for 
his claim of blindness in the right eye, is sorely lacking.  
A claim for PTSD based on personal assault necessarily 
depends on the corroboration of the veteran's narrative by 
evidence from other sources where direct corroboration by 
service records is not present.  38 C.F.R. § 3.304(f)(3).  
Here, however, the veteran's contentions of rape in service 
are inconsistent and are unsupported by corroborating 
circumstantial evidence or supporting testimony other than 
the veteran's own contentions.  Documented misconduct such as 
the veteran's misconduct in service and reported attempted 
suicide in service, will at times raise questions of  some 
possible event that precipitated that behavior.  But in this 
case the weight of the evidence presented is to the effect 
that the veteran had a personality disorder, as diagnosed by 
Dr. Milliken in service, and this personality disorder, and 
not a rape or other specific incident, resulted in his 
behaviors in service ultimately resulting in his 
uncharacterized discharge from service in June 1988.  These 
conclusions by Dr. Milliken are not disagreed with by any 
medical opinion within the claims folder.  There are recent 
VA medical diagnoses of PTSD, but these are based on the 
veteran's contradicted and uncorroborated narratives of rape 
in service, and hence cannot serve to support the claim in 
the absence of supporting evidence that the alleged stressor 
actually occurred.  Moreau v. Brown, 9 Vet. App. 389, 396; 
38 C.F.R. § 3.304(f).  

The military medical and personnel records, on the whole, 
weigh against a specific rape incident being the precipitator 
of the veteran's behavior in service, particularly in light 
of the veteran's diagnosed mixed personality disorder with 
immature and anti-social traits, the veteran's inconsistence 
in his narratives, and the May 1988 psychiatric evaluation by 
Dr. Milliken which provided no account of his treatment of 
the veteran, as alleged, and failed to note any specific 
stressful incident precipitating the veteran's inservice 
behavior.  The credibility of the veteran's statements and 
testimony regarding a rape stressor is necessarily diminished 
by the inconsistence between versions of events he has 
provided, and by the veteran's propensity for untruthfulness 
in statements supportive of his claims, as evidenced by his 
claim for service connection for uncorrectable right eye 
blindness when no such blindness existed.  Despite efforts on 
the part of the RO, including requesting records from 
military sources, no documentation of the variously detailed 
alleged rape in service has been found.  

Accordingly, in the absence of any corroboration of the 
veteran's alleged rape stressor in service, the Board finds 
that the preponderance of the evidence is against such an 
occurrence as a stressor to support the veteran's claim for 
PTSD.  A claim for PTSD cannot be granted absent a diagnosis 
of PTSD based on a confirmed inservice stressor.  38 C.F.R. 
§  3.304(f).  Accordingly, the preponderance of the evidence 
is against the claim, and, therefore, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Service Connection for Headaches Claimed on a Secondary Basis

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In Allen v. Brown, the Court held that the term 
"disability," as used in 38 U.S.C.A. § 1131 (West 2002), 
refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be compensated.  
Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation. 38 C.F.R. § 3.322 (2004).

Here, however, there is no indication that the veteran has 
developed a headache disorder, or had a headache disorder 
aggravated, due to his scar of the right eye.  No medical 
basis has been presented for such a contention, since there 
is no indication within the medical records that the service-
connected scar has any effect on the veteran's vision or 
otherwise results in any level of functional disability.  

A head CT scan was performed in September 1988, and this was 
found to be entirely normal.  

At a VA neurological examination in March 1994, the veteran's 
history was noted, his eye was examined, and he was evaluated 
for his reported headaches.  The examiner found no evidence 
of scarring of the eye either internally or externally, and 
concluded that the veteran had common migraine-type 
headaches.  (Previous records indicated that the right eye 
scar incurred in service was tiny and not causative of any 
eye impairment.)  The examiner opined that the incident in 
service, of jet fuel splashing on the veteran's eye, did not 
cause his migraine headaches.   

A January 1995 VA ophthalmology examination found the veteran 
to have decreased right eye visual acuity of unknown 
etiology, with no anatomical pathology of that eye found.  

The claims folder as a whole contains no medical evidence to 
support the veteran's contention that a scar of the right eye 
has caused or aggravated a headache disorder. 
The veteran, as a layperson, is not competent to offer 
medical opinions; where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Absent any cognizable (medical) evidence supporting the 
veteran's claim for secondary service connection for 
headaches, including on the basis of aggravation, and with 
the March 1994 VA neurology examination affording an opinion 
against any causal link between a right eye scar and a 
headache disorder, the preponderance of the evidence is 
against the claim, and it accordingly must be denied, both on 
the basis of a right eye scar causing headaches and on the 
basis of a right eye scar aggravating headaches.  With the 
weight of the evidence against the claim, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied. 

Service connection for headaches as secondary to a service-
connected right eye scar, including on the basis of 
aggravation, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


